Citation Nr: 1207252	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a low back disability, to include entitlement to a total disability rating based upon individual unemployability due to a low back disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1992.  

This case came before the Board of Veterans' Appeals (Board) on appeal of April 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When the case was before the Board in September 2010, it was decided in part and remanded in part.


REMAND

Unfortunately, the Board finds that further development of the Veteran's claim of entitlement to an increased rating for a low back disability is still required before the Board decides the claim.  

The Board, in its September 2010 remand, requested that the Veteran be scheduled for a VA examination to determine the current severity of his low back disability.  The requested action was taken.  The Board notes, however, that in March 2010 the Veteran reported to VA that he is receiving disability benefits from the Social Security Administration (SSA).  He submitted his notice of the award of disability benefits, dated in July 2009.  

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC ) should thus obtain Social Security Administration (SSA) records. 

Additionally, the Veteran representative requested that the Veteran be considered for entitlement to benefits for a TDIU.  

The Board notes that a claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

In January 2012, the Veteran's representative reported that the Veteran's low back disability alone caused him to stop working, and the evidence of record indicates that the Veteran is currently unemployed.  

According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011). 

The Veteran currently meets the schedular criteria for a TDIU, and he has maintained that his service-connected low back disability renders him unable to maintain gainful employment.  He has, according, presented a claim for a TDIU that is part of the claim on appeal.  

The Board notes the RO has not previously adjudicated a claim for a TDIU, and has not provided the Veteran all required notice in response to a claim for a TDIU.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or AMC should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on the service-connected low back disability and of the respective duties of VA and the claimant in obtaining such evidence.

2.  The RO or the AMC should obtain a copy of the Veteran's SSA medical records upon which the July 2009 determination was based.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claims of entitlement to an increased rating for his service-connected low back disability, to include on the basis of unemployability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

5.  In addition, if the Veteran is not granted a TDIU based on the service-connected low back disability, the RO or the AMC should undertake any indicated development and then adjudicate the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities.  The Veteran must be informed of his appellate rights with respect to this decision.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

